Citation Nr: 0726217	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-21 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than October 22, 
1992 for the grant of service connection for tinnitus.

2.  Whether there was clear and unmistakable error (CUE) in a 
February 2001 rating decision that increased the disability 
rating for the veteran's bilateral hearing loss from 0 to 10 
percent disabling, effective February 21, 1995. 

3.  Whether there was CUE in a May 2002 rating decision that 
increased the disability rating for the veteran's tinnitus 
from 0 to 10 percent disabling, effective June 10, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for an effective date earlier than January 
31, 2000 for the award of a 10 percent disability rating for 
bilateral hearing loss and for an effective date of service 
connection for tinnitus earlier than December 17, 1999.  By 
an April 2006 rating decision, the RO, without the veteran 
having raised a claim of CUE, found that the February 2001 
rating decision which awarded a 10 percent disability rating 
for bilateral hearing loss effective January 31, was clearly 
and unmistakably erroneous, and that the appropriate date for 
the award of the increased rating of 10 percent was February 
21, 1995.  By the April 2006 rating decision, the RO also 
found that the May 2002 rating decision which granted service 
connection and awarded a 10 percent disability rating for 
tinnitus, effective December 17, 1999, was clearly and 
unmistakably erroneous, and that the appropriate effective 
date of service connection was October 22, 1992, and that the 
appropriate date for the award of a 10 percent disability 
rating for tinnitus was June 10, 1999.  The veteran continues 
to assert that he is entitled to an earlier effective date of 
service connection for tinnitus and that he is entitled to 
earlier effective dates for the award of increased ratings 
for tinnitus and hearing loss.  While the veteran himself did 
not raise claims of CUE, the Board agrees that the veteran's 
claims have evolved to encompass claims of CUE, and that the 
claims are therefore more appropriately characterized as 
captioned above. 

In March 2006 the veteran raised a new claim of entitlement 
to an increased rating for bilateral hearing loss.  The Board 
refers this matter to the RO for appropriate action.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The Board finds that the requirements of VA's duties to 
notify and assist the veteran have not been met.  With 
respect to notice, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  The notice should 
indicate what information or evidence should be provided by 
the claimant and what information or evidence VA will attempt 
to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a).  

A review of the claims folder fails to reveal adequate notice 
from the RO to the appellant with respect to the issues 
regarding the propriety of the effective dates assigned that 
complies with VCAA requirements.  The record reflects that VA 
sent the veteran correspondence relating to his claims on 
only one occasion - in November 2003.  In that 
correspondence, however, the RO included only the law 
applicable to claims for service connection; the veteran was 
not informed as to the law regarding the assignment of 
effective dates of service connection and the awarding of 
increased ratings.  As the veteran was already in receipt of 
service connection for bilateral hearing loss and tinnitus, 
this notice was clearly inadequate. Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

Similarly, while in the April and October 2006 statement and 
supplemental statements of the case the RO addressed the 
veteran's claims for earlier effective dates of service 
connection and for the award of increased ratings, and 
whether there was clear and unmistakable error in the 
February 2001 and May 2002 rating decisions, the statement 
and supplemental statements of the case were insufficient in 
that they did not provide the veteran with a summary of the 
applicable laws and regulations, with appropriate citation, 
and a discussion of how such laws and regulations affected 
the determination with respect to the assignment of effective 
dates and the standard of review by which it is determined 
whether a prior decision was clearly and unmistakably 
erroneous.  See 38 C.F.R. § 19.29 (2006).

Therefore, a remand to the RO is required in order to correct 
these deficiencies.  The Board regrets the additional delay 
that will result from this remand, but finds it necessary in 
order to ensure that the appellant has received all notice 
required by law.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the appellant and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claims, and of what 
information or evidence the appellant 
should provide and what information or 
evidence VA will attempt to obtain on 
his behalf.  The notice should also ask 
the appellant to provide any evidence 
in his possession that pertains to the 
claim.  The notice must comply with 38 
U.S.C.A. § 5103(a) and any applicable 
legal precedent.  Allow the appropriate 
period of time for response.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims as 
captioned above.  If action remains 
adverse to the appellant, provide the 
appellant and his representative with a 
supplemental statement of the case 
including a summary of the applicable 
laws and regulation, with appropriate 
citation, and a discussion of how such 
laws and regulations affected the 
determinations with respect to the 
issues, and allow him an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



